113 F.3d 1239
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee, Appeal from the UnitedStates District Court for the District of North Dakota.v.Darryl Lawrence THOMPSON, Appellant.
No. 96-3787ND.
United States Court of Appeals, Eighth Circuit.
Submitted May 21, 1997.Filed May 30, 1997.

Before McMILLIAN, FAGG, and HANSEN, Circuit Judges.
PER CURIAM.


1
Darryl Lawrence Thompson appeals his guidelines sentence.  Because the controlling law is clear, an extended discussion of the issue raised on appeal will serve no useful purpose.  Having reviewed the record and the parties' briefs, we reject Thompson's contention that the district court improperly refused to grant Thompson a two-level reduction for acceptance of responsibility.  In our view, the district court's findings are not clearly erroneous and no error of law appears.  We thus affirm Thompson's sentence.  See 8th Cir.  R. 47B.